Citation Nr: 1817739	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  17-00 636 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of rib fracture.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to service connection for vitiligo.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a disability manifested by sleep problems. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1951 to July 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to the benefits currently sought on appeal.

In Clemons v. Shinseki, the Court of Appeals for Veterans Claims clarified how the Board should analyze psychiatric issues on appeal, specifically to include claims of service connection for posttraumatic stress disorder.  23 Vet. App. 1 (2009).  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...."  Id. at 5.  In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's symptoms.  In this case, the Veteran asserts that the pertinent symptomatology includes sleep problems; therefore the Board has broadened the claim to include a disorder manifested by sleep difficulties.  However, because there are different evidentiary standards specific to PTSD as opposed to other mental health or physical diagnoses, the Board characterizes this claim as two separate issues as listed above. 
 
The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in December 2017 to present testimony on the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for PTSD and a disability manifested by sleep problems is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is not shown to have any current disability related to rib fracture.

2. The Veteran is not shown to have ever been diagnosed with chronic fatigue syndrome.

3. The Veteran is currently diagnosed with vitiligo, a lay observable skin condition that he credibly reports began during military service and has persisted since that time.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for residuals of rib fracture are not met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

2. The criteria to establish service connection for chronic fatigue syndrome are not met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

3. The criteria to establish service connection for vitiligo are met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In this case, the Veteran has not referred to any explicit deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence within the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the given claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Service Connection

Service connection generally requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship, or nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The competency of evidence is a legal concept determining whether testimony may be heard from a particular witness on a given subject.  Any claimant before VA is generally competent to provide testimony concerning factual matters of which he or she has firsthand knowledge, to include experiencing physical symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Under certain circumstances, lay statements may support a claim by showing the occurrence of lay-observable events or the presence of disability, or symptoms of disability that are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994) (finding lay evidence is competent if provided by a person with knowledge of the facts or circumstances and conveys matters that can be observed and described by a person without specialized knowledge or training); 38 C.F.R. § 3.159(a)(2) (2017).  However, although a lay person can provide an account of matters they actually observed, or are within the realm of their own personal knowledge, a lay witness cannot offer evidence that requires specialized medical knowledge such as causation or etiology of a disease or injury.  Layno v. Brown, 6 Vet. App. 465. 

After careful consideration of all evidence available in a given case, any reasonable doubt, meaning a point where there is an approximate balance of positive and negative evidence regarding any issue material to the determination (a legal condition called equipoise), VA will resolve that doubt in the Veteran's favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Alternatively, to deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).


Rib fracture

The Veteran credibly describes an incident in service in which he was thrown into a boulder filled ditch while trying to wench out a truck that had overturned in this Veteran's convoy while stationed in Germany.  The wench cable was hooked to the bumper of a truck, but when the wench tightened it pulled the entire truck bumper off, striking or nearly striking the Veteran and throwing him into a ditch.  The Veteran has repeated this history with consistent detail, even many years after the occurrence, in sworn testimony before the undersigned in December 2017 and in a Decision Review Officer hearing at the Regional Office in March 2016.  The Board finds this to be credible evidence of the occurrence of an in service event, even where that event is not documented elsewhere in service treatment or service personnel records.   

However, in order to establish service connection benefits, there must also be evidence of a current disability that results from the event occurring during service.  In this case, the Veteran asserts that he injured his shoulder during this accident, which is already service-connected on other grounds, but that he also "cracked" or fractured one or more ribs at the same time.  He states that his ribs were never treated or subject to x-ray at the time of the incident, but that he was told he had broken a rib at the time.  Hearing testimony, December 2017 & March 2016.  During the course of the present appeal however, there is no evidence of any present disability that is a residual of a prior rib fracture.  The Veteran states that the current problem he attributes to the formerly broken rib is that he cannot sleep well on his left side.  Hearing transcript, December 2017.  However, the Veteran has also attributed the inability to sleep on this side to his service-connected left shoulder disability, for which monetary compensation is already in effect.  See, e.g., VA treatment record, October 2015.  The Board notes that even if service connection for the broken rib residual were established, the same symptoms cannot be compensated under different diagnoses.  This is a prohibited practice called pyramiding that must be avoided under 38 C.F.R. § 4.14.  

Nonetheless, the medical evidence of record shows no current diagnosis of any rib problem or other rib fracture residual.  Instead, the Veteran concedes in hearing testimony that a doctor has not told him that anything specific is wrong with the ribs, and that there is no current diagnosis for any rib condition.  Hearing transcript, December 2017.  The Court of Appeals for Veterans Claims has specifically disallowed service connection where there is no present disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, in the absence of a current clinical diagnosis or other pertinent medical finding showing the existence of a current rib disability, the preponderance of the evidence is against the claim and as such, service connection for residuals of rib fracture must be denied.

Chronic fatigue syndrome

Similar to the above, the record reflects that the Veteran has not been diagnosed with chronic fatigue syndrome, nor does he so contend.  The medical evidence of record shows no signs or symptoms related to chronic fatigue.  Instead, on the record at the Veteran's Board hearing, the Veteran's representative concedes that there has been no diagnosis of this disability and the Veteran was not "real sure what it was."  Hearing transcript, December 2017.  No further evidence has been submitted to show the current diagnosis of chronic fatigue syndrome for this Veteran.  In the absence of a present disability, service connection is not warranted as the preponderance of the evidence is against the finding of the disability at issue, current chronic fatigue syndrome.  Brammer, 3 Vet. App. 223. 

Vitiligo

Vitiligo is a chronic, usually progressive, skin condition that results in white patches on the skin that may be surrounded by a hyperpigmented border.  Dorland's Illustrated Medical Dictionary 2097 (31st ed. 2007).  As such, this is a visible condition on the surface of the skin.  The Veteran is competent to observe this with his own vision and describe the onset of when he first observed the appearance of such patches on his own skin, without the need for any specialized medical skill or training.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The Veteran states that he first observed a small discolored patch on his skin during service in or around late 1951 to 1952, which has since spread to larger areas of his body, and persisted to present day.  See, e.g., Hearing testimony, December 2017; VA treatment record, April 2013.  The Board has no reason to doubt the competent lay history presented by the Veteran, and finds his testimony to be credible evidence of an in-service incurrence of the disease in this instance.  

The medical record reflects a current diagnosis of vitiligo.  VA treatment record, October 2012; Private treatment record, January 2012.

Given the nature of the lay observable symptomatology that began during service and has persisted continuously since that time, the Board also finds this Veteran competent and credible to testify as to the relationship between the current diagnosis of vitiligo and the initial observance of the same skin patches appearing during service.  On this basis service connection for vitiligo is warranted.  38 C.F.R. § 3.303. 


ORDER

1. Service connection for residuals of rib fracture is denied.

2. Service connection for chronic fatigue syndrome is denied.

3. Service connection for vitiligo is granted.  


REMAND

Additional evidentiary development is required before the Board may address the merits of the Veteran's claims of service connection for PTSD and a disability manifested by sleep problems.  

The Veteran has described a number of problematic and stressful events during service, including the credible history provided regarding the accident where he was thrown into a ravine, and being the victim of an assault where he was hit in the head by a board or rock while trying to break up a fight between other individuals.  

The Board finds both of these instances to be credibly described by the Veteran, although not otherwise documented in the record.  The Veteran states that at the location where he was stationed in Germany, there was no police force, hospital, doctor, or officers in the immediate area because he served in an all black unit.  Those types of resources were available across town where the white units were stationed according to the Veteran.  See Statement in Support of Claim, February 2015.  The Veteran states that at that time, there were no black officers for his unit.  The highest ranking individual at his location was a Sergeant.  Other white officers from the First Division that his unit supported came through approximately once per month.  Hearing transcript, December 2017.  The Board finds this to be a credible explanation as to why the official service records do not reflect the events described by the Veteran. 

In instances such as this, VA is bound to give due consideration to the places, types, and circumstances of each Veteran's service, including the era in which a Veteran served.  38 U.S.C. § 1154(a) (2012).   In this instance, the Veteran is believed to accurately describe his service in the 1950s in a racially segregated army.  There are many reasons why the type of assault injury described by the Veteran in a unit staffed entirely by African-American soldiers may not have been adequately reported or documented by white military leadership at the time.  That does not make this Veteran's history any less credible or believable.  The Board finds the Veteran's testimony to be credible in regard to the situations described.  Nonetheless, to establish service connection for PTSD, additional corroboration is necessary to substantiate in-service stressors. 38 C.F.R. § 3.304(f) (2017). 

Although the evidence of record currently reflects a diagnosis of PTSD rendered by a private psychologist, that diagnosis is not based on the credible stressors above and is not based on other stressors that have been able to be independently verified.  See Private psychosocial assessment, November 2014.  However, as there is competent evidence of a current disability, evidence establishing the occurrence of an event during service, and an indication that the present disability may be associated with the Veteran's service, but there is insufficient competent medical evidence of record to decide the claim, the Veteran must be afforded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Additionally, the Veteran has described a personal assault during service, but has not been informed of the evidence from other sources that may corroborate the Veteran's account of this type of stressor incident.  Appropriate notice for PTSD claims based on in-service personal assault must be provided.

With regard to claims of service connection for PTSD based upon personal assault, 38 C.F.R. § 3.304(f)(5) provides in pertinent part, "If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident."  Examples of such evidence relevant to this Veteran's allegation could include statements from family members, roommates, fellow service members, or clergy.  Examples of behavior changes following the claimed assault would also be relevant.  VA may not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may then submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(5) (2017). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any recent VA treatment records not currently associated with the claims file.

2.  Provide the Veteran with appropriate notice advising that an alleged in-service personal assault stressor may be corroborated by evidence from sources other than his service records.  Provide the Veteran with examples of relevant alternative sources of such evidence as listed in 38 C.F.R. § 3.304(f)(5).  Allow an appropriate time for the Veteran to respond after receipt of this notice.  

3.  AFTER completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder, to include PTSD, or other disorder manifested by sleep difficulties.
 
The examiner is instructed that the Board finds the Veteran's statements regarding stressful incidents of an accident where he was thrown into a ditch by a breaking wench cable, and where he was the victim of an assault being hit on the back of the head with a board or rock while breaking up a fight to be credible reports of in-service events.  Additional verification is needed for these stressors, only as they relate to the PTSD claim.  

After reviewing the electronic claims file and personally examining the Veteran, the examiner should answer the following questions:

a. For PTSD, if diagnosed, is it at least as likely as not (50 percent or greater probability) that the Veteran's disability is causally related to any corroborated stressor during his military service? 

b. If PTSD is diagnosed based upon the claimed in-service personal assault stressor, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the in-service personal assault occurred, and should identify the nature of the evidence used to reach that opinion.   

c. For any diagnosed acquired psychiatric disorder other than PTSD, is it at least as likely as not (50 percent or greater probability) that the Veteran's disability was incurred in or is otherwise causally related to his military service?

d.  For any other diagnosed disability manifested by sleep problems, is it at least as likely as not (50 percent or greater probability) that the Veteran's disability was incurred in or is otherwise causally related to military service?

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The examiner should review all pertinent records associated with the claims file, including the Veteran's VA examination reports, medical records, and lay statements.  All pertinent symptomatology and findings must be reported in detail.  

In rendering the requested opinions, the examiner must be aware that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a particular basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

If the examiner is unable to offer any requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Undertake any other development deemed warranted, and then readjudicate the Veteran's claim on the basis of the additional evidence.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


